EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (Nos. 333-126545, 333-155773 and 333-167337), Form S-4 (Nos. 333-121617, 333-107494 and 333-162398) and Form S-8 (Nos. 333-134283, 333-113269, 333-111829, 333-74620, 333-41993, 333-105428, 333-67451, 333-62918, 333-163197 and 333-78537) of CoreLogic, Inc. of our report dated March 29, 2011 relating to the financial statements of RELS LLC, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Minneapolis, Minnesota March 29, 2011
